DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/208,954.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines two steps of attaching and securing a “rigid, cured cement board to exterior sheathing of the wall,” which renders the claimed invention indefinite as to whether two separate fastener types or fastener steps are required or whether such a claim defines attaching the board at one location and then securing the board so that it is completely fixed relative to the wall. For examining purposes and in light of the specification and drawings, the cement board is considered to be attached at a location 
Line 7 of claim 1 further defines “the base panel,” which lacks antecedent basis and renders the claimed invention indefinite since such a base panel has not been previously defined and one of ordinary skill in the art would not know what base panel is being referred back to. For examining purposes and in light of the specification and drawings, the stop bead apparatus is considered to comprise of a base panel. Moreover, claims 2-9 are rendered indefinite for their dependencies upon claim 1. Furthermore, claims 5 and 6 include similar limitations with respect to “the front wall” and claim 7 includes similar limitations with respect to “the exterior edge,” which are similarly rejected and interpreted.
Claim 19 defines “a finish layer. . . applied over the rigid, cured cement wall and the base panel,” which renders the claimed invention indefinite since claim 18, from which claim 19 depends from, defines that such an exterior sheathing and cement board are configured to be used with the stop bead apparatus and are not positively defined therein and claim 19 thus appears to now positively define such elements in relation to the stop bead apparatus and one would not know whether an assembly is now being defined or whether such limitations further define the configured to language of claim 18. Furthermore, reference to “the rigid, cured cement wall” lacks antecedent basis and one of ordinary skill in the art would not know whether a cement wall is not being defined or whether such a wall refers to the cement board of claim 18. For examining purposes and in light of the specification and drawings, claim 19 is 
Claim 20 defines “the stop bead apparatus of claim 17,” when such a claim instead defines a system and not just a stop bead apparatus and thus renders the claimed invention indefinite since one of ordinary skill in the art would not know whether only the stop bead apparatus of claim 17 is being further defined in claim 20 or whether claim 20 should instead depend from claim 18 which is the independent claim that defines such a stop bead apparatus. For examining purposes and in light of the specification and drawings, claim 20 is considered to depend from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedettini (U.S. Publication 2003/0221388).
Regarding claim 1, Benedettini discloses a method of constructing a termination point in a wall, the method comprising the steps of:
attaching a rigid, cured cement board (#22; see paragraph 29) to exterior sheathing (#20) of the wall (see figure 6a);
securing the rigid, cured cement board to the exterior sheathing (the board #22 is to be fixed to the wall to prevent movement between the exterior sheathing and the wall);
attaching a stop bead apparatus (#10; see figure 6a) to the rigid, cured cement board along terminating location of the wall (figure 6a depicts the terminating location of the wall), wherein an edge of the rigid, cured cement board is positioned with a gap formed between the exterior sheathing of the wall and the base panel (#16) of the stop bead apparatus (see figure 6a); and
applying a finish layer (#28) to an exterior surface of the cement board, whereby the finish layer covers the base panel of the stop bead apparatus (see figure 6a).
Regarding claim 5, Benedettini discloses applying the finish layer to the exterior surface of the cement board further comprises securing a terminating edge of the finish layer to at least a portion of the front wall (#38) of the stop bead apparatus (see figure 6a).
Regarding claim 6, Benedettini discloses the front wall (#38) of the stop bead apparatus comprises an exterior edge (the leftmost edge of figure 6a), the exterior edge being an outermost portion of the stop bead apparatus (see figure 6a), whereby the base panel is positioned inset relative to the exterior edge such that the finish layer formed over the base panel is substantially flush with the exterior edge (see figure 6a).
Regarding claim 7, Benedettini discloses the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a terminating end of the stop bead wall, the terminating end having substantially right angles; a curved terminating end of the stop bead wall, the curved terminating end extending back towards the base panel; 
Regarding claim 8, Benedettini discloses a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7, the base panel #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall #18 comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined).
Regarding claim 9, Benedettini discloses only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 6a at #12).

Claim(s) 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maziarz (U.S. Publication 2008/0263971).
Regarding claim 18, Maziarz discloses a stop bead apparatus for use with a stucco or thin veneered stone wall (figures 6 and 7 depict a stop bead apparatus #102 which is configured to be used with a stucco wall) comprising:
a substantially planar base wall (the horizontal wall #137 of figure 7 is substantially planar);
a stop bead wall (#108) extending in a substantially perpendicular angle from the base panel (see figure 7);
a flexible spacing member (#109) extending from a first side of the stop bead wall (the left side of figure 7);
a front wall (#107) connected to the stop bead wall (see figure 7), the front wall having an exterior edge (the bottom edge of figure 7) which forms an outermost portion of the stop bead apparatus (see figure 7, where the bottom edge of the front wall #107 forms part of the perimeter of the stop bead apparatus that is the bottom outermost portion of the stop bead apparatus); and
a gap formed between an interior face of the base panel and a location proximate to an inner, terminating end of the stop bead wall configured to contact or substantially contact exterior sheathing of the stucco or thin veneered stone wall, wherein a rigid, cured cement board is removably insertable into the gap (See figures 7 and 8, where a gap is provided between the base wall #137 and the bead wall #108 bottom, terminating end of figure 7, where a cement board is configured to be removably inserted into such a gap and exterior sheathing is configured to be supported and contacted with the gap and base panel #137. As a note, the exterior sheathing and cured cement board are not positively defined, where the claim is instead directed towards a single stop bead apparatus as defined.).
Regarding claim 20, Maziarz discloses a dimension of the stop bead wall between an interior face of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (As explained above, such a cement board and exterior sheathing is not positively defined, and a position of the wall #108 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedittini in view of Maziarz.
Regarding claim 2, Benedettini discloses the claimed invention except for the stop bead apparatus is attached on a wall proximate to a jamb of a door or window, with a flexible spacing member of the stop bead apparatus contacting the jamb. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member 
Regarding claim 3, Benedettini in view of Maziarz render obvious the step of caulking a joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 4, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulking within the joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 10, Benedettini discloses a system for terminating a wall, the system comprising:
a rigid, cured cement board (#22; see paragraph 29) attached to exterior sheathing (#20) of the wall (see figure 6a);
a stop bead apparatus (#10; see figure 6a) affixed to the rigid, cured cement board (see figure 6a), the stop bead apparatus having:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 6a);
a front wall (#38) connected to the stop bead wall (see figure 6a), the front wall having an exterior edge (the left edge of figure 6a) being the outermost portion of the stop bead apparatus (see figure 6a), wherein a gap is formed between the base panel and the exterior sheathing of the wall (see figure 6a), wherein an edge of the rigid, cured cement board is positioned with the gap (see figure 6a), and wherein cement forming the rigid, cured board is cured prior to insertion into the gap (see figure 6a); and
a finish layer (#28) applied to an exterior surface of the rigid, cured cement board (see figure 6a), wherein the finish layer covers the base panel of the stop bead apparatus (see figure 6a).
However, Benedettini does not disclose use of a flexible spacing member as defined. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for 
Regarding claim 11, Benedettini in view of Maziarz render obvious the stop bead apparatus is attached to the rigid, cured cement board on the wall in one or more positions proximate to a jamb of a door or window, wherein a flexible spacing member of the stop bead apparatus contacts the jamb (as taught in Maziarz, such a flexible spacing member is provided in order to contact a jamb, where it would have been obvious to have provided such features within Benedettini as explained above).
Regarding claim 12, Benedettini in view of Maziarz render obvious a caulked joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 13, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulked joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 14, Benedettini in view of Maziarz render obvious a terminating edge of the finish layer is secured to at least a portion of the front wall (Benedettini; #38) of the stop bead apparatus (see figure 6a of Benedettini).
Regarding claim 15, Benedettini in view of Maziarz render obvious the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a 
Regarding claim 16, Benedettini in view of Maziarz render obvious a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7 of Benedettini, the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a).
Regarding claim 17, Benedettini in view of Maziarz render obvious only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 6a of Benedettini at #12).
Regarding claim 18, Benedettini discloses a stop bead apparatus (#10; see figure 6a), for use with a stucco or thin veneered stone wall (see figure 6a) comprising:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 6a);
a front wall (#38) connected to the stop bead wall (see figure 6a), the front wall having an exterior edge which forms an outermost portion of the stop bead apparatus (see figure 6a); and
a gap formed between an interior face of the base panel and a location proximate to an inner, terminating end of the stop bead wall configured to contact or substantially contact exterior sheathing of the stucco or thin veneered stone wall (see figure 6a), wherein a rigid, cured cement board (#22) is removably insertable into the gap (se figure 6a).
However, Benedettini does not disclose use of a flexible spacing member as defined. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for 
Regarding claim 19, Benedettini in view of Maziarz render obvious a finish layer (Benedettini; #28) of the stucco or a mortar of the thing veneered stone is applied over the rigid, cured cement wall and the base panel (see figure 6a of Benedettini), whereby the finish layer of the stucco or the mortar of the thin veneered stone contacts and at least partially embeds into at least one aperture of the base panel (the adhesive used to fix the stone tiles of finish layer #28 to the system can extend through apertures #30 within the base panel #16 of Benedettini).
Regarding claim 20, Benedettini in view of Maziarz render obvious a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (Using the embodiment of figure 7 of Benedettini, the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635